DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   JUAN C. VELASQUEZ ANDRES,
                            Appellant,

                                    v.

                      MAURA GODINEZ PEREZ,
                            Appellee.

                              No. 4D18-691

                              [June 21, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502017DR011335XXXXMB.

  Judith Ballen and Edward F. O'Connor, West Palm Beach, for
appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.